NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT



RAY MERCADO,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                     Case No. 2D16-5576
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 17, 2018.

Appeal from the Circuit Court for Hendry
County; James E. Sloan, Judge.

Howard L. Dimmig, II, Public Defender, and
Julius J. Aulisio, Assistant Public Defender,
Bartow, for Appellant.

Ray Mercado, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



KHOUZAM, Judge.

              This is Ray Mercado's Anders1 appeal of his judgment and sentence for

lewd or lascivious battery. In both his motion to correct sentencing error filed pursuant

to Florida Rule of Criminal Procedure 3.800(b)(2) as well as in his pro se initial brief,

              1Anders   v. California, 386 U.S. 738 (1967).
Mercado argues that the court improperly imposed $100 in prosecution/investigative

costs. We affirm Mercado's judgment and sentence in all respects except we remand

for the trial court to strike the $100 in prosecution/investigative costs because the plain

language of section 938.27(1), Florida Statutes (2016), requires that the costs be

requested and there is no such request on the record before us. See Thomas v. State,

236 So. 3d 1159, 1161 (Fla. 1st DCA 2018). The prosecution/investigative costs may

not be reimposed on remand. See id.

              Affirmed and remanded with instructions.

LaROSE, C.J., and SLEET, JJ., Concur.




                                            -2-